SOLID ELECTROLYTE ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 10/24/2022:
Claims 1, 4, 5, 9, 12, 13, 15, and 16 have been amended; claim 3 has been canceled. No new matter has been entered.
Claim 17 has been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-17 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0285391 A1) and Lu et al. (Electrochem. Comm., 61, (2015), 18-22) and further in view of Kuo et al. (US 5,932,146)
Regarding claims 1-3, 5, 11, 14, and 17, Higuchi et al. teach a solid electrolyte assembly comprising a solid electrolyte and a first electrode (Paragraphs 0014 and 0076 disclose electrolyte-electrode joined assembly comprising an anode and a cathode with an electrolyte interposed therebetween.) , the solid electrolyte having oxide ion conductivity and containing lanthanum (Paragraphs 0076-0078, 123 disclose a lanthanum-silicon composite oxide for the electrolyte.) , the first electrode being made of an oxide that has a perovskite structure and that is represented by ABO3-δ, wherein A represents an alkaline-earth metal element, B represents a transition metal element, and δ represents a fraction that occurs depending on the valences and amounts of A, B, and O, the solid electrolyte and the first electrode being joined to each other, and the oxide containing lanthanum occupying a part of A site, and an atom ratio of lanthanum to all the elements occupying the A site being 0.01 or greater and 0.80 or less (Paragraph 0123 discloses a cathode containing a perovskite-type compound. Further, paragraph 0248 discloses the cathode is made of the perovskite La0.4Sr0.6Co0.8Fe0.2O3 wherein the La and Sr (an alkaline earth metal) occupy the A site and iron occupies at least a part of the B site of the oxide. The atomic ratio of La to all elements occupying the A site is 0.4).
However, Higuchi et al. do not teach wherein the cathode containing a perovskite-type compound is cubic.
Lu et al. teach a single cell for a solid oxide fuel cell, wherein the single cell has an lanthanum-strontium type electrode on both sides of the electrolyte wherein the electrode material is a cubic perovskite material (Page 18, Experimental discloses La0.5Sr0.5Fe0.8Cu0.2O3. Further, page 19, Section 3 discloses a cubic phase.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Higuchi with Lu in order to improve power output and stability.
However, neither Higuchi nor Lu et al. teach wherein the A site and B site of the oxide have a state: 
(i) in which lanthanum and strontium occupy the A site, and iron, cobalt, and nickel occupy the B site; 
(ii) in which lanthanum and barium occupy the A site, and iron occupies the B site; or
(iii) in which lanthanum and barium occupy the A site, and iron and copper occupy the B site.
Kuo et al. teach an air electrode composition for a solid oxide fuel cell is disclosed. The air electrode material is based on lanthanum manganite having a perovskite-like crystal structure ABO3 (Abstract). Further, La is in the A site and can also include dopants such as Ba or Sr. The B site comprises Mn and at least one B site dopant such as Ni, Fe, and/or Co (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Higuchi and Lu with Kuo in order to improve dimensional stability.
Regarding claims 4, 9, and 10, the combination of Higuchi, Lu, and Kuo et al. teach the solid electrolyte assembly of claims 1 and 5. Further, Lu et al. teach wherein iron and copper occupy at least a part of the B site of the oxide and wherein an atom ratio of copper to all the elements occupying the B site of the oxide is 0.01 or greater and 1.0 or less (Page 18, Experimental discloses La0.5Sr0.5Fe0.8Cu0.2O3 for use as an electrode material and wherein Fe and Cu occupy the B site. The atom ratio of Cu is 0.2.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Higuchi with Lu in order to improve power output and stability.
Regarding claims 12 and 15, the combination of Higuchi, Lu, and Kuo et al. teach the solid electrolyte assembly of claims 1 and 5. Further, Higuchi et al. teach wherein the solid electrolyte contains a composite oxide represented by the general formula E9.33+x[T6.00-yMy]O26.0+z, wherein A represents one or two or more elements selected from the group consisting of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb, Lu, Be, Mg, Ca, Sr, and Ba, T represents an element including Si or Ge or both, and M represents one or two or more elements selected from the group consisting of Mg, Al, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Ga, Y, Zr, Ta, Nb, B, Ge, Zn, Sn, W, and Mo, x represents a number that is -1.33 or greater and 1.50 or less, y represents a number that is 0.00 or greater and 3.00 or less, z represents a number that is -5.00 or greater and 5.20 or less, and a ratio of the number of moles of E to the number of moles of T is 1.33 or greater and 3.61 or less (Paragraphs 0076-0078, 123 disclose a lanthanum-silicon composite oxide for the electrolyte. Paragraph 0248 discloses La9.33Si6O26 wherein A=La and T=Si. The ratio of moles of La to Si is 9.33/6=1.555.).
Regarding claims 13 and 16, the combination of Higuchi, Lu, and Kuo et al. teach the solid electrolyte assembly according to claims 1 and 5. Further, Higuchi et al. teach further comprising a second electrode that is the same as, or different from, the first electrode, that is disposed on a surface of the solid electrolyte assembly that is opposite to a surface on which the electrode is disposed (Paragraph 0248 discloses the cathode comprises La0.4Sr0.6Co0.8Fe0.2O3 and the anode comprises Pt-SDC. Both are placed on either side of the electrolyte.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0285391 A1), Lu et al. (Electrochem. Comm., 61, (2015), 18-22) and further in view of Kuo et al. (US 5,932,146) and further in view of Chenaud et al. (Materiaux & Techniques, 95, (2007), 259-268.).
Regarding claim 6, the combination of Higuchi, Lu, and Kuo et al. teach the solid electrolyte assembly according to claim 5. However, they do not teach wherein the oxide has an average particle size of 1000 nm or less, and a value of a ratio of C/D is 0.2 or greater, wherein D is a length of an outline of a particle of the oxide, and C is a length of a portion of the outline that overlaps an adjacent particle. 
Chenaud et al. teach an oxide having a perovskite crystal structure, wherein as this oxide is possible to obtain a material comprising 20-200 nm sized particles (Page 237, lines 7-13), in which adjoining particles share the majority of the contour line (Fig. 13). While Chenaud does not specifically teach a value of a ratio of C/D is 0.2 or greater, wherein D is a length of an outline of a particle of the oxide, and C is a length of a portion of the outline that overlaps an adjacent particle, it is obvious to one of ordinary skill in the art that the contour lines correspond to this feature. Depending on where in the SEM photograph, C/D can easily be 1.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Higuchi and Lu and Kuo with Chenaud in order to prevent densification.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0285391 A1), Lu et al. (Electrochem. Comm., 61, (2015), 18-22), and Kuo et al. (US 5,932,146) and further in view of Takahashi et al. (JP 2016-152160 A1).
Regarding claims 7 and 8, the combination of Higuchi, Lu, and Kuo et al. teach the solid electrolyte assembly according to claim 5. However, they do not teach wherein a value of a ratio P1/P2 is 0.02 or greater, wherein the ratio P1/P2 is a ratio of a primary particle size P1 (nm) to a secondary particle size P2 (nm), the particle sizes being obtained through small-angle X-ray scattering measurement of the oxide; or wherein barium occupies at least a part of the A site of the oxide.
Takahashi et al. teach electrode material comprises an oxide having a perovskite crystal structure expressed by the following general formula: (Ln1-xAex)BO3-δ, where Ln represents at least one lanthanoid; Ae represents at least one element selected from a group consisting of Sr, Ca and Ba; B includes at least one element selected from a group consisting of Ni, Co, Mn, Cr, Cu, Fe and Ti; 0≤x≤0.9; and δ is a value determined to meet a charge neutral condition (Abstract). Further, wherein a value of a ratio P1/P2 is 0.02 or greater, wherein the ratio P1/P2 is a ratio of a primary particle size P1 (nm) to a secondary particle size P2 (nm), the particle sizes being obtained through small-angle X-ray scattering measurement of the oxide (Paragraph 0055 discloses primary particles having a particle size of 50 nm and a secondary particle size of 200 nm. The P1/P2=0.25.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Higuchi and Lu and Kuo with Takahashi in order to improve power generation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729